Case 20-10934-KHK          Doc 72    Filed 07/31/20 Entered 07/31/20 11:48:31          Desc Main
                                    Document      Page 1 of 37


Andrea Campbell Davison (VSB No. 78036)
BEAN, KINNEY & KORMAN, P.C.
2311 Wilson Blvd, Suite 500
Arlington, Virginia 22201
(703) 525-4000

Counsel for Heather Kiriakou

                           UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION



In re:


JOHN KIRIAKOU,                                               Case No. 20-10934-KHK


                Debtor.                                      Chapter 7




                MOTION FOR RULE 9011 SANCTIONS AGANST DEBTOR

         Heather Kiriakou (“Movant” or “Ms. Kiriakou”), by counsel, files this Motion seeking

sanctions against Debtor John Kiriakou (the “Debtor”) and his counsel, as appropriate. In

support, Movant states as follows:

                                          BACKGROUND

A.       The Parties

         1.     Ms. Kiriakou is the Debtor’s former spouse and the sole legal and physical

custodial parent to three (3) minor children (the “Children”) born of her marriage to the Debtor.

         2.     Ms. Kiriakou and Debtor were divorced by Final Order of Divorce entered

November 2, 2018 (the “Divorce Order”) by the Arlington County Circuit Court (the “Circuit




                                                1
Case 20-10934-KHK         Doc 72    Filed 07/31/20 Entered 07/31/20 11:48:31           Desc Main
                                   Document      Page 2 of 37



Court”). The Divorce Order affirmed, ratified and incorporated a Marital Settlement Agreement

dated August 29, 2018 between Ms. Kiriakou and Debtor (the “Marital Settlement Agreement”).

           3.   Pursuant to the Marital Settlement Agreement, Ms. Kiriakou and the Debtor are to

share the costs of all mutually agreed extracurricular, tutoring and/or specialized instruction and

all reasonable and necessary unreimbursed medical, dental, orthodontic and hospital expenses for

the Children in accordance with their incomes. Ms. Kiriakou, being the custodial parent,

currently advances all such expenses and the Debtor is to reimburse Ms. Kiriakou for thirty-five

percent (35%) of the total (the Debtor’s percent responsibility of such expenses being the

“Support Claim”, such Support Claim generally accruing monthly and being ongoing in nature).

           4.   Following the entry of the Divorce Order, the Debtor took certain civil and

criminal actions which prompted Ms. Kiriakou to seek permanent family abuse protective order

against the Debtor from the Arlington Juvenile and Domestic Relations District Court (the “JDR

Court”).

           5.   After an evidentiary hearing, the JDR Court granted Ms. Kiriakou’s request for a

permanent protective order (the “Protective Order”). The Debtor appealed the grant of the

Protective Order to the Circuit Court which, after an evidentiary hearing, upheld a two year

permanent Protective Order in favor of Ms. Kiriakou. Citing the Debtor’s previous admissions,

and his failure to contest most of Ms. Kiriakou’s allegations or assertions of legal authority

leading to the grant of the Protective Order, Ms. Kiriakou moved the Circuit Court for an award

of attorney’s fees in connection with the appeal. On January 31, 2020, the Circuit Court granted

Ms. Kiriakou’s motion for attorney’s fees and ordered that the Debtor pay Ms. Kiriakou’s fees,

through counsel, in the amount of $6,525.00 (the “Protective Order Claim”) within thirty (30)

days of entry of the order.



                                                2
Case 20-10934-KHK            Doc 72      Filed 07/31/20 Entered 07/31/20 11:48:31                     Desc Main
                                        Document      Page 3 of 37



        6.       On or about July 18, 2019, Ms. Kiriakou filed with the Circuit Court a Motion to

Modify Legal and Physical Custody of the Children (the “Custody Motion”). By the Custody

Motion, Ms. Kiriakou sought sole legal and physical custody of the Children due to, inter alia, the

Debtor’s “menacing, denigrating and threatening behavior” towards Ms. Kiriakou and the

Children, asserting that it was in the best interest of the Children that they not be in the Debtor’s

care.

        7.       After a two-day evidentiary hearing on Ms. Kiriakou’s Custody Motion and

related Petition to Show Cause, on January 29, 2020, the Circuit Court entered a Final Order on

Ms. Kiriakou’s Motion to Modify Custody and Motion to Show Cause, such order being

incorporated into a written order entered February 12, 2020 (the “Custody Order”). The Custody

Order, inter alia, granted Ms. Kiriakou sole legal and physical custody of the Children and

ordered the Debtor to pay, through counsel, Ms. Kiriakou’s legal fees incurred in the matter in the

amount of $130,425.35 (the “Custody Claim”). The Custody Claim was to be paid within ninety

(90) days of January 29, 2020.

        8.       The Marital Settlement Agreement1 provides that “[i]n the event of any further

legal action to enforce the terms of this Agreement or in the event of any subsequent child support

or child custody proceeding” that the Court may award reasonable suit costs, fees and legal costs.

See Marital Settlement Agreement, ¶29.

B.      The Bankruptcy Case

        9.       On March 27, 2020, the Debtor filed a voluntary petition initiating the above-

captioned chapter 7 bankruptcy case (the “Petition”). See Docket No. 1. The Petition was

signed electronically by the Debtor and his attorney, Ashvin Pandurangi (“Debtor’s Counsel”).


1
 The Marital Settlement Agreement, referenced herein, was filed under seal with this Court’s permission as Exhibit
B to Ms. Kiriakou’s Motion for Relief from Stay [Docket No. 30].

                                                        3
Case 20-10934-KHK         Doc 72    Filed 07/31/20 Entered 07/31/20 11:48:31           Desc Main
                                   Document      Page 4 of 37



Donald F. King was appointed Chapter 7 Trustee (the “Chapter 7 Trustee”) and is duly acting in

such capacity.

       10.       On April 15, 2020, the Debtor filed his initial Schedules, Statement of Financial

Affairs and Chapter 7 Means Test (collectively, and as amended, the “Schedules”). See Docket

No. 21. Among other deficiencies, the initial Schedules listed the Custody Claim as a non-

priority, unsecured claim owed to Reese Law rather than to Ms. Kiriakou and the Means Test

provided that three (3) persons lived in the Debtor’s household. See Schedule E/F, ¶ 4.7.

       11.       On April 22, 2020, undersigned counsel directed a letter to Debtor’s Counsel and

the Chapter 7 Trustee regarding certain deficiencies in the Debtor’s Schedules and providing

legal support for the non-dischargeable, priority nature of the Custody Claim, the Protective

Order Claim and the Support Claim. A copy of the Custody Order was attached to such letter,

reflecting the Debtor’s loss of custody of the Children as of January 29, 2020. See Letter

(excluding exhibits), attached hereto as Exhibit A.

       12.       On April 23, 2020, the Chapter 7 Trustee conducted the §341(a) meeting of

creditors, the date first set for such meeting. After the §341(a) meeting of creditors, the Debtor

amended his Schedules, Statement of Financial Affairs and Chapter 7 Means Test several times.

See Docket Nos. 26, 27, 37, 52, 54.

       13.       On June 11, 2020, the Debtor filed a Motion to Convert this case to a case under

Chapter 13 pursuant to 11 U.S.C. §706(a). See Docket No. 36.        Ms. Kiriakou objected to the

Motion to Convert to Chapter 13. See Docket No. 48. In her Objection, Ms. Kiriakou laid out a

litany of errors, omissions and misstatements in the Debtor’s schedules, and asserted various

actions of the Debtor amounted to bad faith in filing the case and in seeking a conversion to

Chapter 13. The statements and recitations made in the Objection are incorporated herein. The



                                                 4
Case 20-10934-KHK        Doc 72    Filed 07/31/20 Entered 07/31/20 11:48:31           Desc Main
                                  Document      Page 5 of 37



Debtor filed a response to the Objection, blithely providing an “oops” defense to the various

deficiencies and issues with his Schedules. See Docket No. 55.

        14.     Among the most egregious issues with his Schedules, in the first three filed

iterations of the Debtor’s Means Test Calculation Form 122A-2, the Debtor claims allowed

deductions for a three person household, despite having no custody and no direct out of pocket

healthcare or other costs for his Children. He further claimed deductions for monthly court

ordered expenses (presumably, the Support Claim) and for child care costs, such as babysitting,

daycare, nursery or preschool. See Docket Nos. 21, 26 and 27. When the Debtor disclosed

previously undisclosed income streams, he increased these deductions to feign continued Chapter

7 eligibility. Id.

        15.     After a hearing on the Motion to Convert, the Court sustained Ms. Kiriakou’s

objection, finding that the Debtor forfeited his right to convert the case to Chapter 13 for bad

faith. See Docket No. 59.

        16.     A presumption of abuse under §707(b) has arisen with respect to the Chapter 7

case. See Docket Nos. 28, 52, ¶40. The Debtor has not offered any special circumstances to

rebut such a presumption. See Docket No. 52, ¶43.

        17.     On July 20, 2020, the Debtor filed a Motion seeking to voluntarily dismiss this

case. See Docket No. 70.

                                    RELIEF REQUESTED


        18.     On account of the Debtor’s violation of Bankruptcy Rule 9011(b), Ms. Kiriakou

seeks sanctions against the Debtor (and, as appropriate, his counsel) in the form of payment of

her legal fees and expenses incurred in the bankruptcy case, including the filing of this Motion,

and a one year bar against the Debtor’s re-filing under any chapter of the Bankruptcy Code.


                                               5
Case 20-10934-KHK       Doc 72    Filed 07/31/20 Entered 07/31/20 11:48:31             Desc Main
                                 Document      Page 6 of 37



                                      APPLICABLE LAW

       19.    Bankruptcy Rule 9011 provides, in relevant part:

       (b) By presenting to the court (whether by signing, filing, submitting or later advocating,
       a petition, pleading, written motion, or other paper, an attorney or unrepresented party is
       certifying that to the best of the person’s knowledge, information, and belief, formed after
       an inquiry reasonable under the circumstances, -

       (1) it is not being presented for any improper purpose, such as to harass or to cause
           unnecessary delay or needles increase in the cost of litigation;
       (2) the claims, defenses, and other legal contentions therein are warranted by existing law
           or by a nonfrivolous argument for the extension, modification, or reversal or existing
           law or the establishment of new law;
       (3) the allegations and other factual contentions have evidentiary support, or if
           specifically so identified, are likely to have evidentiary support after a reasonable
           opportunity for further investigation or discovery; and
       (4) the denials of factual contentions are warranted on the evidence or, if specifically so
           identified, are reasonably based on a lack of information or belief.

       20.    In determining whether or not a petition has been filed for an improper purpose,

the court is to apply an objective standard of reasonableness. McGahren v. First Citizens Bank

& Trust Co. (In re Weiss), 111 F. 3d 1159, 171 (4th Cir. 1997). “The Court may consider

circumstantial facts that surround the filing and evidence of the signer’s purpose.” Id. See also

Branch Banking & Trust Co. v. Michael’s Entrs. of Va., Inc. (In re Michael’s Enters. of Va.,

Inc.), 519 B.R. 96 (Bankr. E.D.Va. 2014). This Court further may look to considerations

outlined in the Advisory Committee notes for Rule 11 of the Federal Rule of Civil Procedure,

including whether the violation was willful, was part of pattern of behavior, and whether the

abuse was employed in other litigation. See In re Johnson, 2008 Bankr. LEXIS 164, *26-27

(Bankr. E.D. Va. January 18, 2008).

       21.    Rule 9011(c)(1)(A) provides that a motion for sanctions may only be submitted to

the Court if, within 21 days of service, a “challenged paper, claim, defense, contention,




                                                6
Case 20-10934-KHK         Doc 72     Filed 07/31/20 Entered 07/31/20 11:48:31              Desc Main
                                    Document      Page 7 of 37



allegation or denial is not withdrawn or appropriately corrected, except that this limitation shall

not apply if the conduct alleged is the filing of a petition in violation of subdivision (b).”

         22.    Rule 9011(c)(2) provides that both nonmonetary and monetary sanctions may be

awarded including, where “warranted for effective deterrence, an order directing payment to the

movant or some or all of the reasonable attorneys’ fees and other expenses incurred as a direct

result” of the Debtor’s violation of Rule 9011(b).

                                           ARGUMENT

         23.    The Debtor’s Chapter 7 Petition was filed for a clear improper purpose,

specifically an attempt to discharge debts under Chapter 7, including non-dischargeable debts

owed to Ms. Kiriakou, despite not qualifying for Chapter 7 relief. Although the Debtor’s various

filings in the case violated all subsections of Rule 9011(b), the filing of the Chapter 7 Petition

clearly violated Rule 9011(b)(1). The “safe harbor” of Rule 9011(c)(1)(A) accordingly does not

apply.

         24.    At the hearing on the Motion to Convert, this Court found that:

         “It is clear, based on the schedules and all of the amendments thereto, that this debtor
         failed to disclose assets on his original schedules. And the lack of focused argument that
         counsel for the debtor has made is completely unconvincing. There is no doubt in my
         mind that Mr. Kiriakou knew what he was omitting from the schedules, and it appears
         that these matters only came to light because the creditor was involved. I understand this
         debtor is not eligible for Chapter 7. I also believe that the debtor knew this when he filed
         the case. The first means test simply was inaccurate in a very, very deliberate way.”

See Transcript of Hearing on Debtor’s Motion to Convert Case to Chapter 13, attached hereto as

Exhibit B and incorporated herein.

         25.    The Debtor’s bankruptcy petition and various amended schedules were not well-

grounded in fact (being provably, factually deficient in a multitude of ways) or in law (the

Debtor seeking discharge of clearly non-dischargeable debt, in a Chapter 7 case for which he did



                                                   7
Case 20-10934-KHK            Doc 72      Filed 07/31/20 Entered 07/31/20 11:48:31                      Desc Main
                                        Document      Page 8 of 37



not qualify). Indeed, in filing Chapter 7, the Debtor presumably believed that his creditors would

not review or challenge his Schedules, filed under penalty of perjury, or act fast enough to seek a

determination of discharge of mischaracterized debts. There was no change in circumstances for

the Debtor between the Petition Date and today2; the Debtor simply filed six amendments to the

Schedules reacting to various deficiencies identified by Ms. Kiriakou in her pleadings and

changing his strategy, no longer finding it preferable to be a Chapter 7 debtor for reasons

detailed in Ms. Kiriakou’s Objection to the Debtor’s Motion to Convert. Ultimately, the Debtor

accomplished nothing in bankruptcy, however he did cause substantial delay and expense to Ms.

Kiriakou. Vindictive legal tactics, lying and abuse are part of the Debtor’s clear pattern of

behavior.3

         26.      To the extent that the Debtor misled his counsel for the purposes of filing this

Chapter 7 case, Debtor’s Counsel became aware that the Debtor had custody of no children no

later than April 22, 2020 when undersigned counsel sent the letter attaching the Custody Order.

The Debtor did not update his Means Test calculation to concede that he only had a one person

household and that a presumption of abuse of Chapter 7 arose until July 8, 2020, nearly four

months after the Petition Date. See Docket No. 52.

         27.      Ms. Kiriakou has suffered significant financial hardship as a result of the Debtor’s

actions, including non-payment of the Protective Order Claim and the Custody Claim, which

were delayed on account of the Debtor’s Chapter 7 Petition. Additionally, Ms. Kiriakou has had

to engage undersigned counsel to protect her interests in this Chapter 7 case, including appearing

2
  On June 12, 2020, several weeks after the Petition Date, the Debtor filed a complaint in the District Court for the
Eastern District of Virginia against Ms. Kiriakou, Northrup Grumman and John Bamford (Case No. 1:20-cv-00662)
(here and in various other pleadings, the “Federal Complaint”), and then subsequently disclosed the claims on his
amended Schedules.
3
  Fittingly, the Debtor has apparently recently authored a book, to be released in May 2021, titled “ The CIA Guide
to Lying and Lie Detection: The Ultimate Guide to Lying and Getting the Truth:
https://www.amazon.com/s?k=john+kiriakou&crid=1N6LOIQG3O177&sprefix=john+kiriakou%2Caps%2C169&re
f=nb_sb_ss_i_1_13

                                                         8
Case 20-10934-KHK        Doc 72     Filed 07/31/20 Entered 07/31/20 11:48:31           Desc Main
                                   Document      Page 9 of 37



at the §341 meeting, filing a Complaint for a determination of non-dischargeability of clear

domestic support obligations (challenged by the Debtor, despite weak legal authority) (Adv.

Proc. No. 20-01037), a Motion for Relief from Stay [Docket No. 30], a Motion for Extension of

Time to File a Motion to Dismiss [Docket No. 44]; and the Objection to the Debtor’s Motion to

Convert. Each of these pleadings required Ms. Kiriakou to incur fees for counsel to brief, with

specificity, the Debtor’s misstatements and omissions in his Schedules and/or seek relief from

the Debtor’s improper actions.

       28.     Monetary sanctions with respect to Ms. Kiriakou’s legal fees are further

appropriate in this case because the Marital Settlement Agreement provides for an award of legal

fees in the event that the Marital Settlement Agreement or any child custody or support must be

enforced. Ms. Kiriakou has participated in this bankruptcy case in order to enforce her right to

payment for such matters.

       29.     Ms. Kiriakou has expended at least $30,000.00 in legal fees and incurred at least

$700.00 in legal costs to date just in this bankruptcy case, notwithstanding legal fees payable by

the Debtor under the Protective Order Claim and the Custody Claim. Further, Ms. Kiriakou is

incurring fees to defend herself against the Debtor in his appeal of the Custody Order and the

Federal Complaint, as well as in her efforts to establish child support from the Debtor on account

of her full custody of his Children.

       30.     The Debtor has shown proclivity for frivolous, vendetta-driven litigation. The

Debtor is inclined to use the legal system as both a sword and a shield. Accordingly, in addition

to fees sought with respect to the filing of the improper Chapter 7 Petition, Ms. Kiriakou seeks a

one-year ban on the Debtor’s eligibility to file another petition under any chapter of the




                                                9
Case 20-10934-KHK          Doc 72    Filed 07/31/20 Entered 07/31/20 11:48:31        Desc Main
                                    Document     Page 10 of 37



Bankruptcy Code, such ban being warranted to prevent the Debtor’s re-filing to again seek to pay

minimally and discharge the same debts deemed non-dischargeable in this case.

         WHEREFORE, Movant Heather Kiriakou respectfully requests that this Court enter an

order:

         (a) determining that the Debtor has violated Federal Rule of Bankruptcy Procedure

            9011(b)(1); and

         (b) awarding Ms. Kiriakou reimbursement of her reasonable legal fees and costs incurred

            in this case in an amount to be submitted by affidavit of undersigned counsel at the

            hearing, but in no event less than $30,676.95, to be paid by the Debtor and/or his

            attorney, jointly and severally, as sanctions; and

         (c) directing that the Debtor may not be a debtor under any chapter of the Bankruptcy

            Code for a period of one year following dismissal of this case;

         (d) and granting other and further relief as is just and appropriate.



July 31, 2020                             Respectfully Submitted,


                                          /s/ Andrea Campbell Davison
                                          Andrea Campbell Davison, VSB# 78036
                                          BEAN, KINNEY & KORMAN, P.C.
                                          2311 Wilson Blvd., 5th Floor
                                          Arlington, Virginia 22201
                                          (703) 525-4000
                                          (703) 525-2207 (Fax)
                                          adavison@beankinney.com
                                          Counsel for Heather Kiriakou




                                                  10
Case 20-10934-KHK        Doc 72    Filed 07/31/20 Entered 07/31/20 11:48:31           Desc Main
                                  Document     Page 11 of 37



                                CERTIFICATE OF SERVICE

       I hereby certify that on July 31, 2020, a copy of the foregoing Motion for Rule 9011
Sanctions been served on all parties entitled to receive notice via US Mail on the parties listed
below, as well as via the Court’s CM/ECF service on all parties receiving notice in such manner.

John Kiriakou
1904 N. Daniel Street
Arlington, Virginia 22201
Debtor

Ashvin Pandurangi
AP Law Group, PLC
211 Park Ave.
Falls Church, VA 22046
Counsel for Debtor

Donald F. King
1775 Wiehle Avenue, Suite 400
Reston, VA 20190
Chapter 7 Trustee

Jack I. Frankel
Office of the U.S. Trustee - Region 4
1725 Duke Street, Suite 650
Alexandria, VA 22314
U.S. Trustee




                                                     /s/ Andrea Campbell Davison
                                                    Andrea Campbell Davison




                                               11
      Case 20-10934-KHK            Doc 72    Filed 07/31/20 Entered 07/31/20 11:48:31          Desc Main
                                            Document     Page 12 of 37




2311 WILSON BOULEVARD                                                       Andrea Campbell Davison, Esq.
SUITE 500                                                                   adavison@beankinney.com
A R L I N G T O N , V A 22 2 01                                             Admitted in VA, DC, MD and FL
P H O N E 7 0 3. 5 25 .4 0 00                                               703-284-7277
FAX          7 0 3. 5 25 .2 2 07




April 22, 2020


VIA E-MAIL (ap@aplawg.com)

AP Law Group, PLC
211 Park Avenue
Falls Church, Virginia 22046
Attn.: Ashvin Pandurangi

Re:      In re John Kiriakou, Case No 20-10934-KHK

Dear Ashvin:

       This firm represents Ms. Heather Kiriakou in the above-referenced matter. Ms. Kiriakou is the
former spouse to John Kiriakou (the “Debtor”) and the sole legal and physical custodial parent to the three
minor children born of the marriage between Ms. Kiriakou and the Debtor.

The Custody Claim

        The divorce of Ms. Kiriakou and the Debtor was finalized by order of the Arlington County Circuity
Court (the “Circuit Court”) entered November 2, 2018 (the “Divorce Order”). On February 12, 2020, the
Circuit Court entered a Final Order (the “Custody Order”) on Ms. Kiriakou’s Motion to Modify Custody
and Motion to Show Cause which, among other things, ordered the Debtor to pay the legal fees incurred by
Ms. Kiriakou with respect to her Motions in the amount of $130,425.35 (the “Custody Claim”). See
Custody Order, attached hereto as Exhibit A.

         In Schedule E/F, the Debtor lists Reese Law, Ms. Kiriakou’s attorneys, as a creditor with an
unsecured claim of $130,425.35. See Schedules E/F, ¶ 4.7. This is a clear mischaracterization of the
Custody Claim. Indeed, Ms. Kiriakou is the proper creditor and the Custody Claim is a domestic support
obligation, as that term is defined in 11 U.S.C. §101(14A) in that it is owed to the Debtor’s former spouse,
is in the nature of maintenance or support, and is incident to the parties’ Divorce Order establishing custody
of their children. Accordingly, the Custody Claim is entitled to priority under 11 U.S.C. section 507(a)(1)
and is excepted from discharge under 11 U.S.C. sec 523(a)(5). See e.g. In re Coe, 2017 Bankr. LEXIS 3794
(Bankr. E.D.Va. Nov. 2, 2017) (holding that legal fees incurred in connection with custody determinations
are uniformly held to be non-dischargable support obligations). We request and trust that the Debtor’s
schedules will be promptly amended to properly reflect the nature of the Custody Claim.


                                                                                                   EXHIBIT
                                                                                                      A
    Case 20-10934-KHK         Doc 72    Filed 07/31/20 Entered 07/31/20 11:48:31             Desc Main
                                       Document     Page 13 of 37
       In re: John Kiriakou
       April 22, 2020
       Page 2

The Protective Order Claim

       Following entry of the Divorce Order, the Debtor took certain civil and criminal actions in violation
of such Divorce Order. Accordingly, Ms. Kiriakou sought and obtained a protective order against the
Debtor from the Circuit Court. Following the Debtor’s unsuccessful appeal of the protective order, Ms.
Kiriakou moved the Court for an award of attorney’s fees, which was granted by Order entered January 31,
2020 in the amount of $6,525.00 (the “Fee Claim”). See Order granting attorney’s fees, attached hereto as
Exhibit B.

         In Schedule E/F, the Debtor lists Ms. Kiriakou as an unsecured creditor on account of the Fee Claim.
See Schedules E/F, ¶ 4.4. Like the Custody Claim, the Fee Claim is clearly a domestic support obligation in
that it is owed to the Debtor’s former spouse, is in the nature of maintenance or support, and is incident to
the Debtor’s violation of the Divorce Order. It is both entitled to priority under 11 U.S.C. section 507(a)(1)
and is excepted from discharge under 11 U.S.C. sec 523(a)(5). We request and trust that the Debtor’s
schedules be promptly amended to properly reflect the nature of the Fee Claim.

Ongoing Support Obligations

        Pursuant to the Divorce Order and the underlying Separation Agreement, the Debtor is obligated to
reimburse Ms. Kiriakou for 35% of the activity and unreimbursed medical expenses of the minor children
(the “Support Claim”). As of the Petition Date, the Support Claim was approximately $2,000, although Ms.
Kiriakou received, through counsel, a post-petition payment for February expenses. March expenses remain
outstanding. The Debtor has indicated in his Schedules and Statement of Financial Affairs that he has no
pre-petition or ongoing domestic support obligations. We request that the Debtor’s Schedules and
Statement of Financial Affairs be promptly amended to properly reflect Ms. Kiriakou’s pre-petition Support
Claim and the Debtor’s ongoing support obligations under the Divorce Order.

Custody Appeal

        Prior to the Petition Date, the Debtor filed an appeal of the Custody Order with the Court of Appeals
of Virginia. The Debtor has failed to list this pending appeal in his Statement of Financial Affairs. See
Statement of Financial Affairs, Part 4, ¶9. On April 20, 2020, Ms. Kiriakou received from the Court of
Appeals an Acknowledgment of Receipt of the Record, an Appellate Mediation Notice and a notice of
certain deadlines related to the appeal. Ms. Kiriakou requests clarification from the Debtor that, should the
Debtor intend to prosecute such appeal, that he does not intend to assert the automatic stay in order to
prevent Ms. Kiriakou from defending the same.

       This letter is submitted without waiver of any rights, remedies, defenses or privileges that Ms.
Kiriakou may have as to the Support Claim or otherwise as regards the Debtor and his bankruptcy case.
Please do not hesitate to contact me with any questions.
      Case 20-10934-KHK        Doc 72    Filed 07/31/20 Entered 07/31/20 11:48:31   Desc Main
                                        Document     Page 14 of 37
        In re: John Kiriakou
        April 22, 2020
        Page 3

                                                   Sincerely yours,

                                                   BEAN, KINNEY & KORMAN, P.C.




                                                   Andrea C. Davison


Enclosures (as stated)

cc:     Donald F. King, Chapter 7 Trustee
        1775 Wiehle Avenue, Suite 400
        Reston, Virginia 20190
        DonKing@ofplaw.com
Case 20-10934-KHK    Doc 72    Filed 07/31/20 Entered 07/31/20 11:48:31   Desc Main
                              Document     Page 15 of 37
                                                                                      1

    1                  IN THE UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF VIRGINIA (ALEXANDRIA)
    2
         In Re:                           )          Case No. 20-10934-khk
    3                                     )          Alexandria, Virginia
         JOHN KIRIAKOU,                   )
    4                                     )
                   Debtor.                )          July 14, 2020
    5                                     )          10:07 a.m.
         -------------------------------- )
    6
    7                       TRANSCRIPT OF HEARING ON
               #36 DEBTOR'S MOTION TO CONVERT CASE TO CHAPTER 13
    8
         #44 MOTION TO EXTEND TIME TO FILE MOTION TO DISMISS ON BEHALF
    9                         OF HEATHER KIRIAKOU
   10                 BEFORE THE HONORABLE KLINETTE H. KINDRED
                           UNITED STATES BANKRUPTCY JUDGE
   11
        APPEARANCES:
   12   For the Debtor:                        ASHVIN PANDURANGI, ESQ.
                                                AP LAW GROUP, PLC
   13                                           211 Park Avenue
                                                Falls Church, VA 22046
   14
        For Heather Kiriakou:                  ANDREA CAMPBELL DAVISON, ESQ.
   15                                           BEAN, KINNEY & KORMAN PC
                                                2311 Wilson Boulevard
   16                                           Suite 500
                                                Arlington, VA 22201
   17

   18
   19
   20
   21   Transcription Services:                 eScribers, LLC
                                                7227 North 16th Street
   22                                           Suite #207
                                                Phoenix, AZ 85020
   23                                           (973) 406-2250
   24   PROCEEDINGS RECORDED BY ELECTRONIC SOUND RECORDING.
   25   TRANSCRIPT PRODUCED BY TRANSCRIPTION SERVICE.
                                                                          EXHIBIT
                                                                             B


                          eScribers, LLC | (973) 406-2250
                    operations@escribers.net | www.escribers.net
Case 20-10934-KHK    Doc 72    Filed 07/31/20 Entered 07/31/20 11:48:31   Desc Main
                              Document     Page 16 of 37
                                            Colloquy                                   2

    1               THE CLERK:     Items 17 and 18 on the docket is John
    2   Kiriakou, case number 20-10934.
    3               MS. DAVISON:     Good morning, Your Honor.      Andrea
    4   Davison on behalf of Heather Kiriakou.
    5               THE COURT:     All right.
    6               MR. PANDURANGI:      Good morning, Your Honor.        Ashvin
    7   Pandurangi on behalf of the debtor, John Kiriakou.
    8               THE COURT:     All right.
    9               MR. PANDURANGI:      So this is the debtor's motion to
   10   convert to Chapter 13.        The debtor filed a Chapter 7 voluntary
   11   petition on March 22nd, 2020.            The case has not been previously

   12   converted.      Ms. Heather Kiriakou, who I will refer to as the
   13   creditor going forward, filed an objection to the motion.               Now,
   14   I'm not sure if the Court wants Ms. Davison to proceed or for
   15   me to proceed here.
   16               THE COURT:     I'll hear your motion to convert first.
   17               MR. PANDURANGI:      Okay.    So the objection to the

   18   motion, I think, turns on two major issues, the first one being
   19   the debtor's refusal or dispute of the classification of the
   20   creditor's custody and protective order she claims as domestic
   21   support obligations.        That is an issue common to all of the
   22   related pleadings in the Court currently, including the
   23   adversary proceeding to determine nondischargeability of the
   24   claims, the motion for relief from stay filed by the creditor,
   25   as well as this objection to the motion to convert.




                          eScribers, LLC | (973) 406-2250
                    operations@escribers.net | www.escribers.net
Case 20-10934-KHK    Doc 72    Filed 07/31/20 Entered 07/31/20 11:48:31   Desc Main
                              Document     Page 17 of 37
                                            Colloquy                                  3

    1               So the creditor asserts, essentially, that it is
    2   clearly a case that these claims are domestic support
    3   obligations and no other conclusion really could be reached by
    4   the Court.     So I would point out that they rely on the case of
    5   In re Coe, which was decided by this court, Judge Kenney, in
    6   2017.   And in that case, Judge Kenney states: "Legal fees
    7   incurred in connection with custody determinations are
    8   uniformly held to be nondischargeable support obligations."
    9               Now, he immediately cites the case of Falk & Siemer,
   10   LLP v. Maddigan as support for that finding, which was a Second
   11   Circuit Court of Appeals case decided in 2002.            And the Court

   12   in that case held that the question of whether a debt meets the
   13   statutory requirement of being in the nature of support is a
   14   factual determination of the bankruptcy court.
   15               It also pointed out that the bankruptcy court and the
   16   appellate court carefully analyzed the family court's decision
   17   in making its factual determination that the order of legal

   18   fees was in the nature of support.          It specifically noted that
   19   family court listed factors of support such as the spouse's --
   20   recipient spouse's        income, limited assets and resources,
   21   financial obligations, and inability to pay legal fees.
   22               So the bankruptcy court in that case concluded that
   23   the family court's reliance on considerations of affordability
   24   for the child's primary care provider supported a finding that
   25   "Maddigan's obligation to Falk & Siemer is in the nature of




                          eScribers, LLC | (973) 406-2250
                    operations@escribers.net | www.escribers.net
Case 20-10934-KHK    Doc 72    Filed 07/31/20 Entered 07/31/20 11:48:31   Desc Main
                              Document     Page 18 of 37
                                            Colloquy                                  4

    1   support for the debtor's child."
    2               So I think, clearly, that the Court looked to the
    3   financial condition of the recipient spouse, and the analysis
    4   of that situation by the family court in determining whether
    5   the award was actually substantively in the nature of
    6   maintenance or support.
    7               And I don't believe the Court has had a chance to
    8   actually review in detail the family court findings, except as
    9   presented in final order of the Court, and final order does not
   10   reference any findings with regards to the financial situation
   11   of the creditor here.

   12               I would also say to you, the objection turns on the
   13   issue -- or the main other objection raised in support of the
   14   bad-faith argument is that the debtor here failed to list pre-
   15   petition claims against the creditor in his schedules.
   16               Now, I would point out to the Court here that Mr.
   17   Kiriakou only retained his counsel for these civil claims and

   18   federal complaints in early May 2020, which was about a month-
   19   and-a-half after he filed the Chapter 7.           And so I don't think
   20   there's any warranted or any obvious reason for the creditor to
   21   claim that he was sitting on these claims and was trying to
   22   hide them from the creditor and then file them during the
   23   Chapter 7 and then convert to a 13 to pursue those claims.
   24               I think it's simply a case of the debtor not realizing
   25   the facts which give rise to claims prior to the filing of a




                          eScribers, LLC | (973) 406-2250
                    operations@escribers.net | www.escribers.net
Case 20-10934-KHK    Doc 72    Filed 07/31/20 Entered 07/31/20 11:48:31    Desc Main
                              Document     Page 19 of 37
                                            Colloquy                                   5

    1   Chapter 7, those claims would be considered assets of the
    2   estate even if he's not pursuing them at the time.                As soon as
    3   he realized that they would be considered assets of the estate,
    4   he amended his schedules on June 12th of 2020 to reflect those
    5   claims in detail.
    6               And the other issue here that was raised in the
    7   objection is whether the debtor converting to 13 in order to
    8   take advantage of the narrower definition of a domestic support
    9   obligation would itself constituted some sort of bad faith.
   10   And here, I believe, that's clearly not what the law states.               I
   11   believe that cases have uniformly held that the Code allow --

   12   the debtor simply doing what the Code allows him to do does not
   13   constitute bad faith even if it provides some sort of advantage
   14   in the debtor dealing with its debts and its claims.
   15               That's all I wanted to mention for now.         Thanks.
   16               THE COURT:     All right.    Ms. Davison?
   17               MS. DAVISON:     Yes, hi.    Good morning, Your Honor.

   18               THE COURT:     Good morning.
   19               MS. DAVISON:     I guess, Your Honor, by way of
   20   background -- and Mr. Pandurangi did touch on some of this, but
   21   I just want to give you a little more background on this
   22   dispute.
   23               THE COURT:     Right.
   24               MS. DAVISON:     Heather is the debtor's former spouse.
   25   They were divorced less than two years ago.            The circuit court




                          eScribers, LLC | (973) 406-2250
                    operations@escribers.net | www.escribers.net
Case 20-10934-KHK    Doc 72    Filed 07/31/20 Entered 07/31/20 11:48:31   Desc Main
                              Document     Page 20 of 37
                                            Colloquy                                   6

    1   order granting their divorce was entered in November of 2018.
    2   Shortly after the divorce, the debtor took certain criminal
    3   actions against my client which prompted her to seek and be
    4   granted a two-year family abuse protective order by the
    5   Arlington County Juvenile Domestic Relations Court.               The debtor
    6   appealed that protective order, and the Arlington County
    7   Circuit Court upheld it.         And Judge Newman, in that case,
    8   awarded my client attorneys' fees in connection with what he
    9   deemed to be the debtor's frivolous appeal of the protective
   10   order.
   11               My client then also sought full custody of the

   12   debtor's three minor children because of the debtor's menacing
   13   behavior.     And in January of 2020, the Arlington County Circuit
   14   Court entered a custody order which awarded my client full
   15   custody of the three children and also about 130,000 dollars in
   16   attorneys' fees in connection with the cost of the litigation.
   17               So on account of these two awards, my client is, by

   18   far, the debtor's largest creditor.          In my opinion, these two
   19   awards are pursuant to overwhelming case law in this circuit
   20   and nationally, clear domestic support obligations.
   21               But I do want to make clear that the debtor pays no
   22   traditional child support or alimony.           His only current
   23   monetary obligation, outside of those awards, are to reimburse
   24   my client for thirty-five percent of monetary medical and
   25   activity costs, and that's pursuant to their marital settlement




                          eScribers, LLC | (973) 406-2250
                    operations@escribers.net | www.escribers.net
Case 20-10934-KHK    Doc 72    Filed 07/31/20 Entered 07/31/20 11:48:31   Desc Main
                              Document     Page 21 of 37
                                            Colloquy                                  7

    1   agreement.
    2               So the debtor is seeking to convert his Chapter 7 case
    3   to Chapter 13.        His motion just says he has a right to do so
    4   under 706 of the Bankruptcy Code because the case has not been
    5   converted.
    6               Your Honor, in 2007, the United States Supreme Court
    7   weighed in on a pretty similar issue in Marrama v. Citizens
    8   Bank of Massachusetts.        In Marrama, the debtor failed to
    9   disclose the value of his principal asset, which was a home,
   10   and then moved to convert his case from Chapter 7 to Chapter 13
   11   to avoid the Chapter 7 trustee seeking to liquidate that asset.

   12               The debtor said it was just a scrivener's error, but
   13   the bankruptcy court said there's no "oops" defense to the
   14   concealment of assets, and he denied the debtor's motion to
   15   convert.     The bankruptcy court's decision was upheld by the
   16   First Circuit and the U.S. Supreme Court.
   17               And the Supreme Court did a pretty thorough analysis

   18   of 706 and found that the purpose of generally allowing a
   19   Chapter 7 debtor to convert to Chapter 13 is the debtor should
   20   be given an opportunity to repay creditors, should they find a
   21   way to do so.     And then the Supreme Court held, quite broadly,
   22   despite Mr. Kiriakou's assertion in his response, that the
   23   Bankruptcy Code is for honest but unfortunate debtors, and that
   24   a debtor who acts in bad faith may forfeit certain rights under
   25   the Bankruptcy Code, including, specifically, the right to




                          eScribers, LLC | (973) 406-2250
                    operations@escribers.net | www.escribers.net
Case 20-10934-KHK    Doc 72    Filed 07/31/20 Entered 07/31/20 11:48:31   Desc Main
                              Document     Page 22 of 37
                                            Colloquy                                  8

    1   convert to Chapter 13.
    2               Your Honor, here the debtor is neither honest nor
    3   unfortunate.    Instead, we have a debtor who filed bankruptcy
    4   schedules that were rife with errors, omissions, misstatements,
    5   and outright lies.        He's amended them approximately five times,
    6   I think it may be six by now, most recently last week, nearly
    7   four months after the petition date was filed, although there's
    8   no changed circumstances other than the federal complaint that
    9   he filed which Mr. Pandurangi mentioned.           And yet the schedules
   10   are still deficient.
   11               Your Honor, he initially failed to list over 30,000

   12   dollars in annual income he earns through a single-member LLC.
   13   He still says he only makes 110,000 dollars a year, despite the
   14   fact that his 2018 marital settlement agreement provides that
   15   he makes about 140,000 dollars a year.
   16               He claims no income related to book sales, even though
   17   he just published a book in -- I think it was November of 2019.

   18   He claims no income related to giving speeches, writing
   19   articles, consulting, or selling art, all of which he
   20   advertises on his personal website.          And he also solicits
   21   donations from the public online because -- basically to
   22   support what he calls his whistleblowing efforts.
   23               Your Honor, in his schedules he initially failed to
   24   list his Vespa, multiple valuable pieces of art, his 500,000-
   25   dollar life insurance policy.          He didn't list his residential




                          eScribers, LLC | (973) 406-2250
                    operations@escribers.net | www.escribers.net
Case 20-10934-KHK    Doc 72    Filed 07/31/20 Entered 07/31/20 11:48:31   Desc Main
                              Document     Page 23 of 37
                                            Colloquy                                  9

    1   list until his last iteration of his schedules.            And I note he
    2   still hasn't added his landlord as a noticed party to the case.
    3               He failed to list his ongoing domestic support
    4   obligation to reimburse Ms. Kiriakou for medical expenses for
    5   their children.       He failed to list various legal actions
    6   instituted by and against him.          He appealed the custody order
    7   and paid 21,000 dollars to counsel just prior to the petition
    8   date.   In Arlington County, he had criminal charges pending
    9   against him when he filed his petition for "revenge porn" which
   10   he recently entered a guilty plea to.
   11               Despite having litigated the protective order matter,

   12   the custody matter, the criminal matter, he doesn't disclose
   13   any pre-petition legal fees paid in the few months prior to his
   14   petition date nor are any of his counsel's creditors in the
   15   case.
   16               Your Honor, I think, notably, on June 12th, 2020, he
   17   filed amended schedules listing claims against my client, her

   18   employer, Northrop Grumman, and an Arlington County police
   19   detective, and he lists just an EDVA district court case
   20   number.     And in fact, he had filed a federal court action for
   21   pre-petition claims of malicious prosecution, defamation,
   22   violation of constitutional rights, and intentional infliction
   23   of emotional distress.
   24               Your Honor, I mean, Mr. Pandurangi claims that he
   25   didn't know that he had to disclose these amounts, but by that




                          eScribers, LLC | (973) 406-2250
                    operations@escribers.net | www.escribers.net
Case 20-10934-KHK    Doc 72    Filed 07/31/20 Entered 07/31/20 11:48:31   Desc Main
                              Document     Page 24 of 37
                                            Colloquy                                  10

    1   weekend, his counsel had given interviews in the press about
    2   the case.     And I know in the response, Mr. Pandurangi makes
    3   points that, well, my client wouldn't have even known about
    4   this case if we hadn't disclosed it, as if he deserves an award
    5   for disclosing it after he filed it.
    6               So Your Honor, I mean, setting aside that these causes
    7   of action clearly belong to the Chapter 7 Trustee and the
    8   debtor lacks standing to bring them, his failure to disclose
    9   these causes of action until the case was filed is just
   10   breathtakingly reckless.
   11               Your Honor, in his response, Mr. Kiriakou used the

   12   "oops" defense that was rejected in Marrama.            His counsel says,
   13   well, the debtor didn't know he had to disclose these claims.
   14   And I'd like to point out, the Supreme Court in Marrama notes
   15   that hundreds of thousands of individuals file Chapter 7
   16   petitions each year and each of them are required to read the
   17   bankruptcy dockets that they submit, under penalty of perjury,

   18   and make a good-faith after to complete them.
   19               And Your Honor, compared to the average debtor, this
   20   is a quite sophisticated debtor.          In the federal complaint he
   21   recites that he was a senior counterterrorism officer in the
   22   CIA.   He was a senior investigator on the Senate Foreign
   23   Relations Committee.        He's authored four bestselling books for
   24   which he's won various awards.          But when he reads bankruptcy
   25   schedules that ask, do you have any claims against anyone, just




                          eScribers, LLC | (973) 406-2250
                    operations@escribers.net | www.escribers.net
Case 20-10934-KHK    Doc 72    Filed 07/31/20 Entered 07/31/20 11:48:31   Desc Main
                              Document     Page 25 of 37
                                            Colloquy                                   11

    1   a few weeks before he files a thirty-one-page complaint in
    2   federal court, he says, no.         And now his defense is, oops, I
    3   didn't understand the question I was being asked, even though
    4   hundreds of thousands of debtors understand just fine.
    5               Your Honor, to the extent he offers an "oops" defense
    6   to any other number of his omissions or mistakes, it's really
    7   worth reflecting for a moment that this debtor filed a
    8   voluntary Chapter 7 petition.          He availed himself of this
    9   court.   The burden was on him to make complete and accurate
   10   disclosures.
   11               His brief, in response to my client's objection, would

   12   seem to suggest that he believes that the burden is on his
   13   creditors to ensure he's truthful in his bankruptcy papers.               He
   14   basically says, yes, I left some things off, but as soon as
   15   they were specifically pointed out to me, I updated them.
   16               And Your Honor, that is just not the standard.           It
   17   cannot be incumbent on his largest creditor to hire counsel and

   18   to spend legal fees briefing the deficiencies in his schedules.
   19   And I point out too that the updates to his schedules and
   20   statements are purely reactionary.          I've raised certain
   21   discrepancies that he can't deny, so he's updated his
   22   schedules, but he doesn't seem to have actually made a
   23   good-faith effort to complete them.
   24               Illustratively, throughout the federal complaint, the
   25   debtor notes that he's a current shareholder of Northrop




                          eScribers, LLC | (973) 406-2250
                    operations@escribers.net | www.escribers.net
Case 20-10934-KHK    Doc 72    Filed 07/31/20 Entered 07/31/20 11:48:31   Desc Main
                              Document     Page 26 of 37
                                            Colloquy                                  12

    1   Grumman.     He says it many times.       He holds his status as a
    2   shareholder of Northrop in such esteem that he deemed it
    3   necessary to send photos of his ex-wife in her underwear to
    4   each of the employers, officers, and directors.            He calls
    5   himself a whistleblower with respect to being a shareholder of
    6   Northrop Grumman.        And this is the crime for which he was
    7   allegedly maliciously prosecuted.          But if you look at Schedule
    8   A, the bankruptcy schedules ask if he holds any stock in a
    9   publicly-traded company, and the debtor still says no.
   10               Your Honor, strangely, and perhaps I think most
   11   egregiously, the debtor does not even try to address in his

   12   response the fact that he essentially fudged his means test
   13   calculation in order to feign Chapter 7 eligibility.              He has no
   14   children in his custody.         He pays no regular child support.
   15   But in the first three iterations of the means test he filed,
   16   he took deductions for a three-person household, plus
   17   deductions for childcare, plus deductions for court-ordered

   18   payments for the medical expenses.
   19               He could have originally filed a Chapter 13 petition.
   20   But instead he claimed, in three separate filings, that he did
   21   not qualify for Chapter 13.         He maintained he didn't qualify
   22   for several months until just last week, that is, until he
   23   decided he wanted to be in Chapter 13.           And now he remembers
   24   that he lives alone and submits that he does qualify to be a
   25   Chapter 13 debtor, in fact.




                          eScribers, LLC | (973) 406-2250
                    operations@escribers.net | www.escribers.net
Case 20-10934-KHK    Doc 72    Filed 07/31/20 Entered 07/31/20 11:48:31   Desc Main
                              Document     Page 27 of 37
                                            Colloquy                                  13

    1               Your Honor, one cannot just make that change and still
    2   assert that he filed his bankruptcy petition in good faith.              So
    3   I appreciate the Court's indulgence.           It's taking me awhile to
    4   get here, but in my brief, I offer three reasons that the
    5   debtor now finds it preferable to be in Chapter 13: first,
    6   because he now realizes that he lacks standing to bring the
    7   federal complaint.        He's hoping that if the case converts he'll
    8   be in possession of his assets again.
    9               Second, having been challenged by my client with
   10   respect to the domestic support obligations, he's hoping to be
   11   able to pay her pennies on the dollar and take advantage of the

   12   super discharge provisions of Chapter 13 instead of having
   13   those court orders clearly fall under the nondischargeability
   14   provisions in Chapter 7.
   15               And third, Your Honor, the debtor basically concedes
   16   in his later filings that he's just not eligible for a Chapter
   17   7.   A presumption of abuse has arisen.          He's offered no special

   18   circumstances why his receiving a Chapter 7 relief would not be
   19   abuse of the process.        Your Honor, the debtor is simply not
   20   acting in good faith here.
   21               So to conclude, Your Honor, in 2013, the debtor was
   22   convicted and jailed for leaking classified information.              Last
   23   year his ex-wife was awarded a family abuse protective order
   24   against him.    Earlier this year he lost custody of his
   25   children.     None of these acts, on their own, certainly deprive




                          eScribers, LLC | (973) 406-2250
                    operations@escribers.net | www.escribers.net
Case 20-10934-KHK    Doc 72    Filed 07/31/20 Entered 07/31/20 11:48:31   Desc Main
                              Document     Page 28 of 37
                                            Colloquy                                  14

    1   the debtor of his right to be a debtor under the Bankruptcy
    2   Code, but they do inform us because bankruptcy is part of a
    3   pattern of abuse.        The debtor is an abuser, and so it's
    4   consistent that he'd abuse the bankruptcy process and attempt
    5   to use it as both a sword and a shield against his ex-wife
    6   who's really the only significant creditor.
    7               Your Honor, in Marrama, the United States Supreme
    8   Court found that the debtor's failure to disclose the value of
    9   his principal asset was sufficient to deny his motion to
   10   convert.     Courts, applying that case, including in this circuit
   11   and in this district and in this court, have found a wide range

   12   of bad acts sufficient to deny a motion to convert.
   13               And so here I would offer that the debtor's actions go
   14   so far beyond the failure to disclose or undervalue one asset.
   15   And I'd ask the Court to find that there's bad faith here and
   16   that, consistent with Supreme Court precedent, his motion to
   17   convert should be denied.

   18               MR. PANDURANGI:      Yes, Your Honor, may I respond?
   19               THE COURT:     Yes, please respond, Mr. Pandurangi.
   20               MR. PANDURANGI:      Yes.   So going first to the case of
   21   Marrama v. Citizens Bank, clearly the Court there held that
   22   there's no absolute right to convert to 13, and it is within
   23   the Court's authority to deny a conversion if there is a
   24   finding of bad faith.
   25               Now, in the case, the Supreme Court stated that




                          eScribers, LLC | (973) 406-2250
                    operations@escribers.net | www.escribers.net
Case 20-10934-KHK    Doc 72    Filed 07/31/20 Entered 07/31/20 11:48:31   Desc Main
                              Document     Page 29 of 37
                                            Colloquy                                  15

    1   neither 706 nor 1307(c) limits a court's authority to take
    2   appropriate action in response to fraudulent conduct by the
    3   plaintiff colitigant who has demonstrated that he is not
    4   entitled to seek the relief that is available to the typical
    5   debtor.
    6               And as counsel pointed out, in that case the debtor
    7   had transferred his property into a trust for no consideration
    8   several months prior to the filing of the Chapter 7 petition.
    9   And he had represented a value at zero for the trust.              And
   10   later he actually admitted that the purpose of the transfer was
   11   to protect the property from his creditors.            And he only filed

   12   a notice of conversion to Chapter 13 after the trustee had
   13   indicated his intent to go after the property.
   14               So just on those facts, it's very much dissimilar to
   15   what has happened here.         The debtor here -- well, the debtor
   16   here did not misrepresent the value of any property.              He just
   17   did not realize that these claims were property of the estate.

   18               And of course, according to the creditor, the claims
   19   are not even meritorious, they're not even based in facts that
   20   would establish her liability, so it's hard to see how they can
   21   assert that and also assert that it is the largest asset of the
   22   estate that he was concealing.
   23               I would also just point out that the creditor -- or
   24   counsel brings up the various property that was not initially
   25   disclosed and has just recently been disclosed on the amended




                          eScribers, LLC | (973) 406-2250
                    operations@escribers.net | www.escribers.net
Case 20-10934-KHK    Doc 72    Filed 07/31/20 Entered 07/31/20 11:48:31   Desc Main
                              Document     Page 30 of 37
                                            Colloquy                                  16

    1   schedules of the debtor.         Most of this property, including the
    2   paintings, and I believe a coin collection, were all mentioned
    3   in the marital settlement agreement that was entered into in
    4   2018.
    5               So as the creditor rightly points out, the debtor has
    6   gone through a lot in the last year or two, including criminal
    7   prosecutions, instigated by the creditor, and the creditor's
    8   claim, the protective order litigation, the custody litigation
    9   in which he lost custody of his three children in January of
   10   this year.     And then he's, lastly, filed at the end of March,
   11   which was right when the COVID-19 pandemic was also hitting in

   12   full force.     So there was a lot of uncertainty around his job
   13   as well.
   14               So I think, under normal circumstances, the lack of
   15   disclosures and the leaving off of certain property, such as
   16   the Vespa scooter and the painting, could be considered some
   17   sort of bad faith, but I think there's a very reasonable

   18   argument here that it was simply his lack of focus and
   19   attention on the case and what needed to be included.
   20               And now the creditor is asserting that the conversion
   21   to 13 is a way of him getting out of paying his creditors when
   22   in fact none of the claims, you know, the civil claims that
   23   have been filed against the creditor, Northrop Grumman, and
   24   John Bamford, none of those are exempt.
   25               So any awards or any settlement, it seems, would be




                          eScribers, LLC | (973) 406-2250
                    operations@escribers.net | www.escribers.net
Case 20-10934-KHK    Doc 72    Filed 07/31/20 Entered 07/31/20 11:48:31   Desc Main
                              Document     Page 31 of 37
                                            Colloquy                                  17

    1   paid into the plan and perhaps would be enough to pay off one
    2   hundred percent of all of the claims of all creditors in the
    3   case.   So he certainly has no intention of avoiding payment to
    4   creditors in a conversion to 13.
    5               I would also point out, in Chapter 13 there is a
    6   requirement that a plan is proposed in good faith before it is
    7   confirmed, so certainly the Chapter 13 Trustee, Mr. Gorman, and
    8   the creditor would also have opportunities to review the plan
    9   and object to it if they still feel that it is not paying what
   10   it should be paying under the Code.
   11               And if the case is converted to 13, the creditor will

   12   still be able to continue with the adversary proceeding, the
   13   motion for relief from stay -- or well, possibly not the motion
   14   for relief from stay, but also the 2004 examination, which
   15   would allow the creditor to actually require the debtor to
   16   produce any documents that may support their assertion that
   17   he's still failing to disclose income such as income from book

   18   sales, art sales, donations to his website.            Meanwhile, there's
   19   no basis for saying that any of that income exists, but
   20   certainly it could be discovered through a 2004 examination.
   21   So the creditor really would not be giving up anything if this
   22   case was converted to Chapter 13.
   23               So yeah, I would just request that the Court allow the
   24   debtor to convert his case and then the Court and the creditor
   25   and the trustee will have plenty of opportunity to continue to




                          eScribers, LLC | (973) 406-2250
                    operations@escribers.net | www.escribers.net
Case 20-10934-KHK    Doc 72    Filed 07/31/20 Entered 07/31/20 11:48:31   Desc Main
                              Document     Page 32 of 37
                                            Colloquy                                  18

    1   make sure that he is proceeding in good faith.            Thank you.
    2               THE COURT:     Ms. Davison, do you have any additional
    3   arguments to support your motion to extend time to file a
    4   motion to dismiss?        I mean, the two motions are clearly
    5   related, but if you have any other comments to make I'll hear
    6   them now before I form a ruling.
    7               MS. DAVISON:     Sure, Your Honor.     I mean, my motion to
    8   extend time, obviously if you grant the debtor's request to
    9   convert to 13, would really be moot.
   10               THE COURT:     Okay.
   11               MS. DAVISON:     But to the extent that you do sustain my

   12   objection, Your Honor, I would just say that Bankruptcy Rule
   13   1017(e) provides that a motion to dismiss for abuse under
   14   707(b) or (c) may only be filed within sixty days after the
   15   petition date.        Here the presumption of abuse only arose after
   16   the debtor amended his schedules, and in fact, just as of last
   17   week, the debtor now concedes there's a presumption of abuse

   18   and offers no special circumstances as to why he should get
   19   Chapter 7 relief.
   20               So the sixty-day time limit, which I think is imposed
   21   basically because a Chapter 7 debtor would typically receive a
   22   discharge after about sixty days, it's just not reasonable in
   23   this case.     My client has certainly not failed to act
   24   diligently.     Instead, the debtor just continues to reveal how
   25   abusive his filings are.




                          eScribers, LLC | (973) 406-2250
                    operations@escribers.net | www.escribers.net
Case 20-10934-KHK    Doc 72    Filed 07/31/20 Entered 07/31/20 11:48:31   Desc Main
                              Document     Page 33 of 37
                                            Colloquy                                  19

    1               I mean, Your Honor, candidly, I feel pretty strongly
    2   that it shouldn't be my client's burden to continue to police
    3   this bankruptcy, and I would, I guess, offer that as an
    4   additional argument in support of my objection to the motion to
    5   convert.
    6               But so far the U.S. Trustee and the Chapter 7 Trustee
    7   have not taken any position.         I've kept them informed.       But
    8   unless the U.S. Trustee's office is going to move for the case
    9   to be dismissed for abuse, I would request that my client be
   10   given an opportunity to do so, and so I'd submit that there is
   11   good cause for such extension.

   12               THE COURT:     All right.    Mr. Pandurangi, I'll hear your
   13   response to Ms. Davison's comments.
   14               MR. PANDURANGI:      Yes, Your Honor, in the event that
   15   the Court decides to sustain the objection to the motion to
   16   convert, I think that it is clear that the debtor is over the
   17   presumption of abuse in Chapter 7 and that is a significant

   18   factor in him converting to the 13.          So I think, one way or
   19   another, that the Chapter 7 would be dismissed, so we don't
   20   necessarily object to extending the deadline for the creditor
   21   to file a motion to dismiss the case.
   22               THE COURT:     All right.    I'm prepared to make a ruling
   23   on the motion to convert.         It is clear, based on the schedules
   24   and all of the amendments thereto, that this debtor failed to
   25   disclose assets on his original schedules.           And the lack of




                          eScribers, LLC | (973) 406-2250
                    operations@escribers.net | www.escribers.net
Case 20-10934-KHK    Doc 72    Filed 07/31/20 Entered 07/31/20 11:48:31   Desc Main
                              Document     Page 34 of 37
                                            Colloquy                                  20

    1   focused argument that counsel for the debtor has made is
    2   completely unconvincing.         There is no doubt in my mind that Mr.
    3   Kiriakou knew what he was omitting from the schedules, and it
    4   appears that these matters only came to light because the
    5   creditor was involved.
    6               I understand that this debtor is not eligible for
    7   Chapter 7.     I also believe that the debtor knew this when he
    8   filed the case.       The first means test simply was inaccurate in
    9   a very, very deliberate way.
   10               The super discharge in a Chapter 13 is under the Code,
   11   but in this case, I think it would be -- especially because I

   12   find that there is bad faith on the part of the debtor, it
   13   would be an injustice to allow this debtor to take advantage of
   14   a super discharge.
   15               For the reasons that I've stated, I'm going to deny
   16   the motion to convert, based on the Marrama standard, and I'm
   17   going to grant the creditor's motion to extend the time to file

   18   a motion to dismiss in this case.
   19               Ms. Davison, how much time do you think you're going
   20   to need?
   21               MS. DAVISON:     Your Honor, I believe in my motion I
   22   asked for ninety days.        I probably don't need that much
   23   anymore, but the creditor is dealing with a lot because she's
   24   defending against this other case.          So it's --
   25               THE COURT:     All right.




                          eScribers, LLC | (973) 406-2250
                    operations@escribers.net | www.escribers.net
Case 20-10934-KHK    Doc 72    Filed 07/31/20 Entered 07/31/20 11:48:31   Desc Main
                              Document     Page 35 of 37
                                            Colloquy                                  21

    1               MS. DAVISON:     Sixty days is probably enough, yes.
    2               THE COURT:     All right.    Then I'm going to give you
    3   until September 25th to file --
    4               MS. DAVISON:     September 25, okay, thank you.
    5               THE COURT:     -- to file your motion to dismiss, and I
    6   want you to prepare both orders, the order denying the debtor's
    7   motion to convert and the order granting your motion to extend.
    8               MS. DAVISON:     Okay, great.    So September 25th, just to
    9   clarify, would be my deadline to file a motion?
   10               THE COURT:     Yes, that's correct.
   11               MS. DAVISON:     Thank you.

   12               THE COURT:     All right.
   13       (Whereupon these proceedings were concluded at 10:42 AM)
   14
   15
   16
   17

   18
   19
   20
   21
   22
   23
   24
   25




                          eScribers, LLC | (973) 406-2250
                    operations@escribers.net | www.escribers.net
Case 20-10934-KHK    Doc 72    Filed 07/31/20 Entered 07/31/20 11:48:31   Desc Main
                              Document     Page 36 of 37
                                                                                      22

    1                                     I N D E X
    2
    3
    4   RULINGS:                                                  PAGE    LINE
    5   Motion to convert case from Chapter 7                       20      15
        to Chapter 13 is denied.
    6
        Motion to extend time to file motion                        20      17
    7   to dismiss is granted.
    8
    9
   10
   11

   12
   13
   14
   15
   16
   17

   18
   19
   20
   21
   22
   23
   24
   25




                          eScribers, LLC | (973) 406-2250
                    operations@escribers.net | www.escribers.net
Case 20-10934-KHK    Doc 72    Filed 07/31/20 Entered 07/31/20 11:48:31   Desc Main
                              Document     Page 37 of 37
                                                                                      23

    1                            C E R T I F I C A T I O N
    2
    3               I, Sharona Shapiro, the court-approved transcriber, do
    4   hereby certify the foregoing is a true and correct transcript
    5   from the official electronic sound recording of the proceedings
    6   in the above-entitled matter.
    7
    8
    9                                              July 17, 2020
   10   ______________________________             ____________________
   11   SHARONA SHAPIRO                              DATE

   12   AAERT Certified Electronic Transcriber CET-492
   13
   14
   15
   16
   17

   18
   19
   20
   21
   22
   23
   24
   25




                          eScribers, LLC | (973) 406-2250
                    operations@escribers.net | www.escribers.net
